Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 

Status of Claims
Claims 1 and 15 have been amended.
Claims 1-20 are currently pending and have been examined. 

Specification
The specification is objected to because of the following informalities:  Typographical errors in at least paragraph [116] and [0122].  Appropriate correction is required.

	
	
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-14 are drawn to methods (i.e., a process) while claim(s) 15-20 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 15) recites/describes the following steps:
receiving one or more criteria, which comprises one or more of age, gender, theme, number of follows, engagement rate, related to a social market media campaign 
compiling a set of identities matching the one or more criteria; 
retrieving contents with the handle and the set of identities, and 
calculating a total amount of social media contents associated with each of the identities with the handle.
These steps, under its broadest reasonable interpretation, describe or set-forth recruiting influencers in marketing campaigns, which amounts to a “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations certain methods of organizing human activity" subject matter grouping of abstract ideas.

Additionally, these steps, under its broadest reasonable interpretation, encompass mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 15 recites/describes nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 

The claim(s) recite the additional elements/limitations of:
"computer system” 
“user interface”
"database management system” 
“social media websites" 
“computing device”
“communication module”
“data retriever”
“providing a user interface on the computing device”
 “connecting to a database management system”
“tracking, using a tracking interface comprising a plurality of application programming interfaces corresponding to a plurality of social media platforms, online activities performed on the plurality of social media platforms by online influencers as part of the social market media campaign  after engaging at least some of the online identities as the online influencers in the social market media campaign.
“ a plurality of application programming interfaces”

The requirement to execute the claimed steps/functions "by computing device" and/or "by user interface" and/or "by database management system" and “a plurality of application programming interfaces”; is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

providing a user interface on the computing device..." and “connecting to a database management system..." and “tracking activities performed on the plurality of social media platforms by online influencers as part of the social market media campaign  after engaging at least some of the online identities as the online influencers in the social market media campaign.” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" receiving criteria is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Calculating a total amount of content is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "by computing device" and/or "by user interface" and/or "by database management system"; is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f) (g)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “providing a user interface on the computing device..." and "“connecting to a database management system..." and “tracking activities performed on the plurality of social media platforms by online influencers as part of the social market media campaign  after engaging at least some of the online identities as the online influencers in the social market media campaign.” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g)).

Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 and MPEP 2106.05(g)(v), which note the well-understood, routine, conventional nature of consulting and updating an activity log (tracking activities). 

Furthermore, in the PTAB decision with respect to Application Number 13/040158 (directed to a social networking system that identifies experts and influencers for advertising, social grouping, and other purposes), the reviewing court has concluded that abstract ideas include the concepts of collecting data, recognizing certain data within the collected data set, and storing the data in memory. Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347 (Fed. Cir. 2014). Additionally, the collection of information and analysis of information (e.g., recognizing certain data within the dataset) are also abstract ideas. Elec. Power, 830 F.3d at 1353. Similarly, "collecting, displaying, and manipulating data" is an abstract idea. Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017). Also, the gathering and combining of data that does not require input from a physical device is an abstract idea. Digitech Image Techs., LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). The reviewing court has also concluded that "creating an index and using that index to search for and retrieve data" is an abstract idea. Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017). Moreover, the reviewing court has made it clear that merely making the practice of an abstract idea more effective by implementing the idea on a computer does not suffice to meet the inventive concept requirement of Alice. See OIP Techs., 788 F.3d at 1363 ("[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.").

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere 

Dependent claims 2-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14 and 16-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (2018/0204243) and Neystadt et al. (2012/0158476) in view of Angulo et al. (2013/0218865).
	
	
Claim 1
Haaland discloses a platform for coordination and collaboration with social media network influencers. 
the method comprising: providing a user interface on the computing device for receiving one of or more criteria (Haaland [0007][0045][Figure 1A]); See “The user interface may be a simplified version of a user interface that an advertiser may use to select a group for a specific advertising campaign.”
Haaland does not explicitly teach tracking activities after engaging influencers. Neystadt teaches identifying influencers using data from various social networks:
tracking, using a tracking interface comprising a plurality of application programming interfaces corresponding to a plurality of social media platforms, online activities performed on the plurality of social media platforms by online influencers as part of the social market media campaign after engaging at least some of the online identities as the online influencers in the social market media campaign (Neystadt [0047]-[0049][0067][0069][0096]); See at least “The campaign management system may include mechanisms for monitoring the operations of the campaign. The monitoring portion may identify actions that may be taken with the traceable object, such as…when the traceable object is used to perform the desired action of the campaign…” See also “When the monitoring system detects the traceable object, the campaign database may be updated with the activity.” Where the plan monitoring system/ component is the tracking interface. Lastly see [0067] “The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking which users have distributed the marketing content, how many users have seen the marketing content, which users have earned particular incentives, how many marketing dollars have been spent, how much of a product has been purchased, and so forth. The plan monitoring component 136 may gather data about marketing plans from a search engine interface 138, a social network interface 140, and an ecommerce site interface 142.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of tracking the campaign after distributing it to the user, as taught by Neystadt, to better understand the effectiveness of the campaign.
Neither Haaland nor Neystadt explicitly teach collecting data specifically related to the online handle of the user. Angulo teaches:
the one or more criteria including one or more of age, gender, theme, number of follows, or engagement rate, which are related to a social market media campaign with a predefined online handle; (Angulo [0006][0138]); See “network interface can receive product, service, or customer data from a client, receives a query from the client, and returns a report of social profiles (handles) to the client.” See [0109] “Segmentation 1208 is a process of analyzing the derived fields 1224, and optionally also the subset of consumer data 1222, in order to place consumers into segments 1226, where the segments 1226 can be used to aid clients in selecting consumers for marketing and for selecting means of marketing.” See [0112] “Segments can include, but are not limited to, categories related to in/out of market status, demographics (e.g., age, gender, household income), psycho graphics ( e.g., attributes relating to personality, values, attitudes, interests, lifestyles), or behavioral attributes (e.g., recency, frequency, monetary dimension, loyalty). See [0045] “Customer data can include …handles for customers…demographics…”
connecting to a database management system for compiling a set of online identities on social media websites matching the one or more criteria (Angulo [0111]); See “A client inquiry can include desired segments 1226 or a description of a desired type of customer where the description can be represented by one or more segments 1226.” See also Figure 12, 1234, 1204, 1222 where the figure shows that consumer data database is connected to the data selection which compiles the set of online identities matching the criteria.
retrieving social media contents from one or more social media websites associated with the online handle and the set of online identities (Angulo [0030][0059]) See “The content can include webpages and any subcomponents of a webpage. TWITTER tweets, YOUTUBE comments, YOUTUBE tags, blog posts, forum posts and comments, and social media public profiles, are just some examples of content that can be collected in the collect operation 902. See also [0045] “Customer data can include …handles for customers…”
calculating a total amount of social media contents associated with each of the online identities with the onlinWhere the reference teaches that the volume of updates by the consumer (handle) on each network can be determined. Examiner interprets the volume of updates (posts) to be a total amount of social media contents.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of tracking the campaign after distributing it to the user, as taught by Neystadt, and the method of specifying the steps of organizing and managing social media influencers to execute advertising campaigns, as taught by Angulo, to better understand internet influencer behavior for marketing purposes (Angulo [0003]).

Claim 2 
Haaland discloses the following limitations as shown:
wherein compiling a set of online identities further comprises adding one or more online identities to the set (Haaland [0026][0028]). See “The advertiser may be able to add or remove influencers from the selected list to customize the list for their uses.”



Claim 3 
Haaland discloses the following limitations as shown: 
wherein compiling a set of online identities further comprises removing one or more online identities from the set (Haaland [0026][0028]). See “The advertiser may be able to add or remove influencers from the selected list to customize the list for their uses.”

Claim 4 
Haaland discloses the following limitations as shown:
further comprising: displaying one or more statistical presentations in accordance with the retrieved set of online identities (Haaland [Figure 1B][0053]); See “A user interface may show such individual information for each influencer using many different mechanisms. In some cases, such information may be displayed on a view such as the example of user interface.”
receiving input from a user to adjust the statistical data on the statistical presentations; and adding or removing one or more online identities such that the set of online identities satisfies the adjusted statistical data (Haaland [Figure 1B][0026][0028]). See “The advertiser may be able to add or remove influencers from the selected list to customize the list for their uses.”

Claim 5 
Haaland discloses the following limitations as shown:
wherein the statistical data comprises a total budget for a project (Haaland [0111]). Haaland does not explicitly disclose statistical data comprising a total budget. However, Haaland clearly teaches executing a campaign budget and identifying budgetary limits in Figure 4. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this identification of budgetary limits would occur in a statistical presentation, as that is a common analytic display used in marketing campaign management [0004]. 





Claim 6 
Haaland discloses the limitations above. Haaland does not explicitly teach electronic invitations. Neystadt teaches:
further comprising sending an electronic invitation in one data format to each online identity in the set (Neystadt [0030]). See “The marketing professional may select a set of influencers and offer an opportunity to the influencers to join the campaign. After the influencers accept the invitation, the influencers may receive various campaign materials, which may include product samples, brochures, reference materials, and in some cases upfront compensation. Neystadt does not explicitly teach sending an electronic invitation to each online identify in the set. However Neystadt teaches that influencers are selected and invited to participate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this invitation would be electronic since the embodiment of the invention occurs on an electronic device [0054].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of sending invitations for influencers to participate, as taught by Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).

Claim 7 
Haaland discloses the limitations above. Haaland does not explicitly teach a quote message. Neystadt teaches:
further comprising receiving a quote message sent from one or more online identities in the set (Neystadt [0087]). See “acceptance may be received from an influencer. Each campaign may have different acceptance criteria. In some cases, the influencer may agree to perform certain tasks, purchase a sample product, or perform other actions as a condition for acceptance.” The specification at para [0053] teaches that the quote message is from the online identity (influencer) and is in response to the invitation. Neystadt does not explicitly teach receiving a quote message. However Neystadt teaches that an influencer responds to the invitation with an action or task. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this acceptance would be received by an influence sending a response or quote message. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of sending a quote message to influencers to participate, as taught by  Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).

Claim 8 
Haaland discloses the following limitations as shown:
further comprising compiling a final set of online identities (Haaland [0030][0031]) Where the references teaches that there are groups formed based on a demographic.
Haaland does not explicitly disclose a commission message. Neystadt teaches:
forwarding a commission message to each of the online identities in the final set (Neystadt [Claim 2][0045]). Where the reference teaches that the influencer receives compensation. See Claim 2 where the reference teaches that an offer or distribution package is sent to an influencer and the influencer must accept terms. Neystadt does not clearly teach forwarding a commission message. However Neystadt teaches that an influencer receives an offer package and must accept terms and a negotiation process [0103].  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the reference’s disclosure of a package with an offer that needed to be accepted would include commission or compensation terms that require an acceptance because the reference is directed to recruiting influencers and that requires some initial communication to entice the influencers to do what is being asked of them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of sending a commission  message to influencers, as taught by  Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).
Claim 9 
Haaland discloses the limitations above. Haaland does not explicitly teach that the report comprises both identity and status information. Neystadt teaches:
wherein the tracking report comprises a list of each online identity and corresponding status in the marketing campaign (Neystadt [0067]). Where the reference teaches tracking which users distributed the marketing content. Examiner interprets the distribution of marketing content to be an acceptance of the terms and the user is an active participant in the campaign. As such a user distributing content is well known to be considered in an “active” status.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, and the method of specifying the steps of organizing and managing social media influencers to execute advertising campaigns, as taught by Haaland, the method of identifying identity status, as taught by  Neystadt, to be more effective at knowing which users have been influential in getting information distributed, how information flows between users, and so forth so that future campaigns can be more effectively targeted (Neystadt [0004]).
Haaland nor Neystadt explicitly disclose compiling reports. Angulo teaches:
further comprising compiling a tracking report in accordance with the retrieved social media contents (Angulo [0007]); See “The method can yet further include receiving a query, via the network interface, for users fitting one or more contexts. The method yet further can include identifying the users fitting the one or more contexts. The method can also include returning a report in response to the query and transmitted through the network interface, having the users.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of tracking the campaign after distributing it to the user, as taught by Neystadt, the method of compiling tracking reports, as taught by Angulo, to better understand internet influencer behavior for marketing purposes (Angulo [0003]).


Claim 10 
The combination of Haaland, and Neystadt disclose the limitations shown above. Angulo teaches:
wherein the tracking report comprises aggregate data comprising one or more of engagement rate, bounce rate, traffic driven, number of shares, track conversation rate, amplification, applause rate, or leads, in accordance with the retrieved social media contents (Angulo [0027]). Where the reference teaches “systems, methods, and apparatus diverge from the art by producing data ( e.g., reports) on Internet users that enhance an understanding of those users based on content created by those users, and actions taken by users relative to the created content.” See also where the reference computes the impact, where the impact is defined as “analyzing the effects of a user's content relative to a term, for instance, by analyzing retweets, shares, comments, likes, links, etc. that also mention the same term.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers and the tracking and reporting, as taught by Haaland and Neystadt, the method of specifying the steps of organizing and managing social media influencers to execute advertising campaigns, as taught by Angulo, to better understand the behavior of the internet influencer for marketing purposes (Angulo [0003]).

Claim 11 
Haaland discloses the limitations above. Haaland does not explicitly disclose accepting orders. Neystadt teaches:
further comprising accepting one or more orders from a user device of an online identity; and updating the status of the online identity (Neystadt [0087]). See “the influencer may agree to perform certain tasks, purchase a sample product, or perform other actions as a condition for acceptance.” Neystadt does not explicitly teach accepting an order and updating the status. However, Neystadt teaches that an influencer establishes acceptance of the terms by purchasing a sample product to promote. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this acceptance act would be change the status to “active” for the participating user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of accepting orders from influencers to participate and that order indicating a status of the user, as taught by  Neystadt, to motivate the influencers to participate in the campaign and remain active and maintain their social media reputation but authentically promoting products they have used (Neystadt [0107]).

Claim 12 
Haaland discloses the limitations above. Haaland does not explicitly disclose determining a payment threshold status. Neystadt teaches:
further comprising determining a payment threshold status in accordance with the total amount of social media contents of an online identity (Neystadt [0079]). See “system sets any incentive limits. For example, the system may receive limits from the marketer that determine how many levels deep in a chain of distributors a marketing incentive will be awarded, how many marketing dollars can be spent, how many invitations a single user can send, how much incentive value a single distributor can receive, or any other limits provided by the system and selected by the marketer.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of determining a payment threshold status, as taught by  Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).

Claim 13 
Haaland discloses the following limitations as shown:
further comprising making an electronic payment to the online identity based on the payment threshold status through a transaction server (Haaland [0031][0082]). Where the reference teaches various payment options.  Haaland does not explicitly teach electronic payment. However, Haaland teaches various payment options. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this payment would be electronic because the entire invention occurs on an electronic device [0074].

Claim 14 
Haaland discloses the following limitations as shown:
further comprising automatically distributing, linking, or sharing one or more retrieved social media contents on a webpage (Haaland [0092]). Where the reference teaches that the embodiment can be performed automatically. The embodiment in figure 3 and 4 refers to automatically executing the campaign, which Examiner interprets as automatically distributing.

Claim 15 
Haaland discloses the following limitations as shown: 
a user interface adapted to receive one or more criteria, comprising one or more of age, gender, theme, number of follows, or engagement rate, which are related to a social market media campaign with a predefined online handle to a computer server (Haaland [0007][0045][Figure 1]); See “The user interface may be a simplified version of a user interface that an advertiser may use to select a group for a specific advertising campaign.” See [0052] “Statistics or other information may be provided for individual influencers. Such information may include the influencer's name or handle, their followers, various demographic information about them and their followers, their expected cost for performance, as well as performance statistics.”
a data retriever adapted to retrieve social media contents from one or more social media websites associated with the online handle and the set of online identities (Haaland  [0052] “Statistics or other information may be provided for individual influencers. Such information may include the influencer's name or handle, their followers, various demographic information about them and their followers, their expected cost for performance, as well as performance statistics.”

a tracking interface comprising a plurality of application programming interfaces corresponding to a plurality of social media platforms, the tracking interface configured to track online activities performed on the plurality of social media platforms by a plurality of online influencers as part of the social market media campaign after engaging at least some of the online identities as the online influencers in the social market media campaign (Neystadt [0047]-[0049][0067][0069][0096]); See at least “The campaign management system may include mechanisms for monitoring the operations of the campaign. The monitoring portion may identify actions that may be taken with the traceable object, such as…when the traceable object is used to perform the desired action of the campaign…” See also “When the monitoring system detects the traceable object, the campaign database may be updated with the activity.” Where the plan monitoring system/ component is the tracking interface. Lastly see [0067] “The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking which users have distributed the marketing content, how many users have seen the marketing content, which users have earned particular incentives, how many marketing dollars have been spent, how much of a product has been purchased, and so forth. The plan monitoring component 136 may gather data about marketing plans from a search engine interface 138, a social network interface 140, and an ecommerce site interface 142.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of tracking the campaign after distributing it to the user, as taught by Neystadt, to better understand the effectiveness of the campaign.
Neither Haaland nor Neystadt explicitly teach collecting data specifically related to the online handle of the user. Angulo teaches:
a database management system for compiling a set of online identities on social media websites matching the one or more criteria (Angulo [0111]); See “A client inquiry can include desired segments 1226 or a description of a desired type of customer where the description can be represented by one or more segments 1226.” See also Figure 12, 1234, 1204, 1222 where the figure shows that consumer data database is connected to the data selection which compiles the set of online identities matching the criteria.
wherein the processing unit is adapted to calculate a total amount of social media contents  associated with each of the online identities with the online handle  (Angulo [0133][0134]). Where the reference teaches that the volume of updates by the consumer on each network can be determined. Examiner interprets the volume of updates (posts) to be a total amount of updates or posts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of tracking the campaign after distributing it to the user, as taught by Neystadt, the method of specifying the steps of organizing and managing social media influencers to execute advertising campaigns, as taught by Angulo, to better understand internet influencer behavior for marketing purposes (Angulo [0003]).

Claim 16 
Haaland discloses the following limitations as shown:
forward electronic payment instructions to a transaction server for transferring payment to the online identity (Haaland [0031][0082]). Where the reference teaches various payment options. Haaland does not explicitly teach electronic payment to a transaction server. However, Haaland teaches various payment options. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this payment would be electronic because the entire invention occurs on an electronic device [0074].
Haaland does not disclose determining a payment threshold status. Neystadt teaches:
wherein the processing unit is configured to determine payment threshold status in accordance with the total amount of social media contents of an online identity (Neystadt [0079]). See “system sets any incentive limits. For example, the system may receive limits from the marketer that determine how many levels deep in a chain of distributors a marketing incentive will be awarded, how many marketing dollars can be spent, how many invitations a single user can send, how much incentive value a single distributor can receive, or any other limits provided by the system and selected by the marketer.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of determining a payment threshold status, as taught by Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).

Claim 17 
Haaland discloses the following limitations as shown:
wherein the processing unit automatically distributes, links, or shares one or more retrieved social media contents on a remote web server (Haaland [0092]). Where the reference teaches that the embodiment can be performed automatically. The embodiment in figure 3 and 4 refers to automatically executing the campaign, which Examiner interprets as automatically distributing.

Claim 18 
Haaland discloses the following limitations as shown:
further comprising: a statistical data display interface adapted to receive input from a user to adjust a statistical data on a statistical presentation in accordance with the retrieved set of online identities, wherein the statistical data display interface is adapted to allow adding or removing one or more online identities such that the set of online identities satisfies the adjusted statistical data (Haaland [Figure 1 B][0026][0028]). See “The advertiser may be able to add or remove influencers from the selected list to customize the list for their uses.”




Claim 19
Haaland discloses the limitations above. Haaland does not explicitly disclose messages. Neystadt teaches:
wherein the communication module is adapted to send an electronic invitation in one data format to each of the online identities in the set,  (Neystadt [0030]). See “The marketing professional may select a set of influencers and offer an opportunity to the influencers to join the campaign. After the influencers accept the invitation, the influencers may receive various campaign materials, which may include product samples, brochures, reference materials, and in some cases upfront compensation. Neystadt does not explicitly teach sending an electronic invitation to each online identify in the set. However Neystadt teaches that influencers are selected and invited to participate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this invitation would be electronic since the embodiment of the invention occurs on an electronic device [0054].
receiving a quote message or an order from an online identity (Neystadt [0087]). See “acceptance may be received from an influencer. Each campaign may have different acceptance criteria. In some cases, the influencer may agree to perform certain tasks, purchase a sample product, or perform other actions as a condition for acceptance.” The specification at para [0053] teaches that the quote message is from the online identity (influencer) and is in response to the invitation. Neystadt does not explicitly teach receiving a quote message. However Neystadt teaches that an influencer responds to the invitation with an action or task. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this acceptance would be received by an influence sending a response or quote message.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of sending messages to influences, as taught by Neystadt, to be more effective at recruiting influential users to participate in marketing content (Neystadt [0003]).



Claim 20
Haaland discloses the limitations above. Haaland does not explicitly disclose a quote message. Neystadt teaches:
wherein the computing device comprises: a message editor for an online identity to compile a quote message in response to an invitation (Neystadt [0087]). See “acceptance may be received from an influencer. Each campaign may have different acceptance criteria. In some cases, the influencer may agree to perform certain tasks, purchase a sample product, or perform other actions as a condition for acceptance.” The specification at para [0053] teaches that the quote message is from the online identity (influencer) and is in response to the invitation. Neystadt does not explicitly teach receiving a quote message. However Neystadt teaches that an influencer responds to the invitation with an action or task. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this acceptance would be received by an influence sending a response or quote message. 
an ordering interface for an online identity to select an item to order  (Neystadt [0087]). See “the influencer may agree to perform certain tasks, purchase a sample product, or perform other actions as a condition for acceptance.” Neystadt does not explicitly teach selecting an order. However Neystadt teaches that an influencer establishes acceptance of the terms by purchasing a sample product to promote. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that users would purchase a sample product as a condition for acceptance into the program.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a platform for coordination and collaboration with social media network influencers, as taught by Haaland, the method of sending quote message and providing an ordering interface, as taught by Neystadt, to motivate the influencers to participate in the campaign and remain active and maintain their social media reputation (Neystadt [0107]).

	
	
	
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: The 35 U.S.C. § 101 rejections of claims 1 and 15 should be withdrawn because claims 1 and 15, as currently amended, are integrated into a practical application and include significantly more than an abstract idea. Amended claims 1 and 15 are integrated into a practical application because amended claims 1 and 15 reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.

Examiner maintains the argument from the previous rejection, as the amendment did not cure the issues related to 101. In combination, the steps disclose a sequence of operations that include storing data, retrieving stored data calculating and tracking data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations are directed to mere data gathering which has been held by the courts as “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).” See the examples of activities that the courts have found to be insignificant extra-solution activity that state: Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;. For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.




Applicant Argues: Amended claims 1 and 15 improve upon conventional social networking application programs by providing "a system 10 of an integrated platform for coordinating and collaborating with the influencers in a marketing campaign."

Examiner respectfully disagrees. The nature of claim 1 as a whole is not to define a specific technological improvement, which may constitute integrating the claims into a practical application. Instead, claim 1 merely recites the steps necessary to perform the abstract idea itself. Specifically, claim 1 employs software that runs on a computer system to achieve results and is not focused on "a specific means or method that improves the relevant technology." McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Claim 1 focuses on the manner in which influencers and experts are identified, not improvements to the technology used to host the social-networking website within which these influencers and experts operate.

Applicant Argues: Amended claims 1 and 15 improve upon existing systems, solving this problem using "a single end-to-end electronic computing platform for recruiting" and "tracking of online performance scores ... based on product penetration on the Internet.
Examiner respectfully disagrees. The concepts identified are no more than data gathering. For example the claim 1 steps of “providing,” “connecting,” “retrieving,” “calculating,” “tracking,” recite insignificant extra-solution activities (e.g., data gathering, storing, sending). Cf. buySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”).

Applicant Argues: In the context of whether amended claim includes significantly more (Step 2B), as previously discussed, the as-filed specification presents a technical problem (e.g., there is no integrated platform for any brand owners to select, engage and manage a set of social media influencers from a domain of online identities) and amended claim 1 provides a technical solution ( e.g., a plurality of application programming interfaces corresponding to a plurality of social media platforms).

Examiner respectfully disagrees. claim 1 solves a problem of identifying users of a social networking system, a business challenge that was previously addressed using a manual process; it does not embody a solution to a computer-based problem. Examiner maintains that merely making the practice of an abstract idea more effective by implementing the idea on a computer does not suffice to meet the inventive concept requirement of Alice. See OIP Techs., 788 F.3d at 1363 ("[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.").


Applicant Argues: In the present case, a technical explanation of the asserted improvement is present in the specification and the claim reflects the asserted improvement. For example, the as-filed specification states that "the [t]racking interface 32 is in a form of a number of application programming interfaces for crawling a list of predefined social media websites," "tracking interface 32 connects to and communicates with the application programming interface with the social media websites to collect data on the social media website ( data scrap[ing]), and "tracking interface 32 is adapted to track the post contents, number of shares, number of endorsements, and number of viewers of a post by an influencer.".

Examiner respectfully disagrees. See the MPEP 2106.05(B) which provides examples where the courts have found the additional elements to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome: The Court identified the additional elements in the claim, e.g., by noting that the method claims recited steps of using a computer to "create electronic records, track multiple transactions, and issue simultaneous instructions", and that the product claims recited hardware such as a "data processing system" with a "communications controller" and a "data storage unit" (573 U.S. at 224-26, 110 USPQ2d at 1984-85); Based on this analysis, the Court concluded that the claims amounted to "‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer", and therefore held the claims ineligible because they were directed to a judicial exception and failed the second part of the Alice/Mayo test. Alice Corp., 573 U.S. at 225-27, 110 USPQ2d at 1984. 



Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Specifically, Haaland and Angulo do not teach, suggest, or otherwise render obvious "tracking, using a tracking interface comprising a plurality of application programming interfaces corresponding to a plurality of social media platforms, online activities performed on the plurality of social media platforms by online influencers as part of the social market media campaign after engaging at least some of the online identities as the online influencers in the social market media campaign," as recited in amended claim 1 ( emphasis added). Haaland, however, does not appear to teach or suggest that a plurality of application programming interfaces corresponding to a plurality of social media platforms are used to track the performance goals.

Examiner agrees and has relied on Neystadt for the teaching.
Applicant Argues:  Angulo, however, does not appear to teach or suggest that the API is used for "tracking ... online activities performed as part of the social media campaign," as recited in amended claim 1 (emphasis added). Rather, Angulo appears to teach its API in the context of "analyzing Internet users." See Angulo [0002].

Examiner agrees and has relied on Neystadt for the teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681